IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1274
                            Filed September 1, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MELVIN MARTIN JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Kim M. Riley,

District Associate Judge.



      Melvin Martin Jr. appeals his convictions for two drug offenses.

AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Schumacher, JJ.
                                          2


BOWER, Chief Judge.

       Melvin Martin Jr. appeals his convictions for two drug offenses. We find the

district court did not abuse its discretion in relieving the State of its sentencing-

recommendation obligation under the plea agreement. We affirm.

       I. Background Facts & Proceedings.

       In January 2020, Martin was arrested for two drug offenses. He was placed

on pre-trial supervision under the department of correctional services and ordered

to “abide by all terms and conditions imposed by the department.” Two weeks

later, a notice of violation was issued concerning requested drug testing.

       Martin and the State reached a plea agreement, a part of which is recited in

Martin’s petition to plead guilty:

              Unless I commit a new crime, or violate a court order the plea
       agreement is: The defendant will plead guilty to Counts I, II . . . . The
       parties will jointly recommend:
              Count I—[Possession of a controlled substance (PCS) third]
       (D Felony)—term of incarceration not to exceed [five] years,
       suspended in its entirety, [two to five] years supervised probation to
       the department of correctional services, supervision fee, $750.00
       fine plus 35% surcharge, $125.00 LEI surcharge, $10.00 DARE
       surcharge, DNA sample, court costs and court appointed attorney
       fees.
              Count         II—PCS     [third]    Marijuana      (Aggravated
       Misdemeanor)—term of incarceration not to exceed [two] years,
       suspended in its entirety, [two] years supervised probation,
       supervision fee, $625.00 fine plus 35% surcharges, $125.00 LEI
       surcharge, $10.00 DARE surcharge, DNA sample, court costs and
       court appointed attorney fees.
              The parties jointly recommend that the terms of incarceration
       in Counts I and II run consecutively to one another.
              **The parties jointly recommend that the defendant’s release
       conditions be modified upon acceptance of the guilty pleas in Counts
       I and II to release the defendant to pretrial supervision pending
       sentencing.**
                                          3


       The April 7 court order accepting Martin’s guilty pleas provided: “The

defendant is released with supervision pending sentencing. Defendant shall report

to the Department of Correctional Services [(DCS)] within [twenty-four] hours of

his release by calling [the department].” Martin was also required to contact DCS

“within [seventy-two] hours” for his presentence investigation report (PSI) and was

ordered to file a substance-abuse evaluation with the court before sentencing.

Sentencing was scheduled for June 2.

       On May 1, Martin’s pretrial supervisor filed a report of two violations:

              INCIDENT DATE: 05/01/2020
              ....
              Client has failed to contact this office. His [PSI] packet was
       mailed to him and never returned to sender, but no contact has been
       received.

             INCIDENT DATE: 04/24/2020
             ....
             Second District—Pretrial Release Services—Marshalltown
       Absent-Violation. Client failed to report the week of 04/20/2020-
       04/24/2020. No contact has been received.

             COMMENTS/RECOMMENDATIONS:
             Mr. Martin has failed to contact [DCS] as directed. A packet
       was mailed to him but no response has been received. His
       whereabouts are currently unknown. This is Mr. Martin’s second
       time being released on pre-trial release and he continues to fail to
       comply with the basic conditions. It is respectfully recommended a
       warrant be issued at this time.

       The State asked the court to terminate Martin’s pre-trial release. The court

found “Defendant failed to report to DCS for pre-trial supervision” and issued a

bench warrant for Martin’s arrest.

       Martin was arrested in late May. His sentencing was continued because

the PSI was not yet complete, and the order noted Martin had not cooperated in

the PSI preparation. In early August, the State filed a notice of intent to withdraw
                                          4


from the plea agreement based on Martin’s breach of the agreement by failing to

report to the DCS as required.

       At an August sentencing hearing, Martin indicated he had called in to the

pre-trial office on April 7. He further explained the PSI had not been completed

because he had filed a pro se motion to dismiss his pleas, and the State had

informed his counsel of its intent to withdraw from the plea agreement. The court

noted the May 5 order finding Martin had failed to report to pre-trial supervision—

a violation of a court order. The court determined the State could depart from the

joint recommendation in the plea agreement. The court continued the sentencing

and ordered Martin to cooperate with preparation of the PSI.

       In September, Martin filed a motion in arrest of judgment, claiming he “did

not enter his plea knowingly, intelligently and voluntarily” and denying he breached

the plea agreement.

       At the subsequent sentencing hearing, Martin testified he had spoken with

the pre-trial supervision office receptionist when he called in on April 7, was told to

call in weekly, and did not receive any further instructions or hear from the office

after that. He stated he never received the packet from the pre-trial supervision

department. Although he was in jail for almost two months between the two

sentencing hearings, he still did not complete his PSI, testifying he never received

the packet. Martin did not file a substance-abuse evaluation with the court. Martin

requested his sentences be suspended and he serve a term of probation. The

State recommended Martin go to prison for each count with the sentences running

concurrently.
                                          5


       The court sentenced Martin to a term of imprisonment for each conviction,

running concurrently.1    Fines and applicable surcharges were imposed and

suspended.2 Martin appeals.

       II. Analysis.

       Martin claims the State failed to establish a breach of the plea agreement,

therefore the court abused its discretion allowing the State to withdraw from the

agreement. “An abuse of discretion will only be found when a court acts on

grounds clearly untenable or to an extent clearly unreasonable.” State v. Hopkins,

860 N.W.2d 550, 553 (Iowa 2015) (citation omitted).

       “The terms of a plea agreement must be mutual for the agreement to be

binding, and ‘[t]he State has no obligation to make available the anticipated

benefits of a plea agreement when the defendant fails to perform his or her end of

the bargain.’” State v. Jordan, 959 N.W.2d 395, 400 (Iowa 2021) (alteration in

original) (citation omitted). “In construing a plea agreement, we look to the parties’

‘justified expectations.’” Id. (citation omitted). A defendant who breaches a plea

agreement first relieves the State of its agreement obligations. Id. “The State has

the burden to show the defendant has failed to live up to his or her end of the

bargain.” State v. Foy, 574 N.W.2d 337, 339 (Iowa 1998). We examine the record

to determine if the State has carried its burden. Id.




1 The court noted during sentencing, “[E]ven if the State had recommended
probation in light of this information in the court record now today, the court
probably would have rejected that recommendation in that event.”
2 The applicable surcharges were reduced from what was recited in the agreement

based on a change in the law.
                                          6


       Martin asserts he reported to the pre-trial supervision office on April 7. The

pre-trial release revocation was a result of the May report of violation—Martin failed

to report to the probation officer the week of April 20 to 24 and failed to complete

a sentencing packet that had been mailed to him. The record does not show Martin

contacting DCS for his PSI intake. Moreover, even after a direct order from the

court to cooperate with his PSI during the first sentencing hearing, Martin

continued to choose to not participate. Martin violated multiple court orders by

failing to complete his sentencing paperwork packet, failing to report to DCS for

his PSI, failing to submit a substance-abuse evaluation, and failing to follow the

weekly check-ins terms of pre-trial release.

       Under these circumstances, the court did not abuse its discretion in finding

Martin breached the plea agreement and relieving the State of its sentencing-

recommendation obligation under the plea agreement. See Jordan, 959 N.W.2d

at 400.

       AFFIRMED.